Citation Nr: 1104601	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-37 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
a lumbar strain.  

2.  Entitlement to an initial rating in excess of 10 percent for 
an anxiety disorder, not otherwise specified (claimed as 
posttraumatic stress disorder (PTSD), anxiety, and depression).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from March 1987 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which granted service connection for an anxiety 
disorder, not otherwise specified (claimed as posttraumatic 
stress disorder (PTSD), anxiety, and depression), evaluated at 10 
percent disabling; and for lumbar strain, evaluated at 
noncompensable, with each effective from July 21, 2008.  
Subsequently, in a January 2009 rating decision, the RO assigned 
a 10 percent rating for the lumbar strain, effective from July 
21, 2008.

The Veteran was scheduled for a travel Board hearing in May 2010 
but a May 2010 Report of Contact shows that the Veteran requested 
that the hearing be rescheduled in St. Petersburg, Florida, 
because he had moved.  He was notified by RO letter dated in July 
2010 that the hearing was rescheduled in St. Petersburg, Florida, 
for September 21, 2010.  That notice was sent to the address 
recorded in the Report of Contact as being the Veteran's new 
address.  However, the Veteran did not attend that hearing.  
Without good cause shown for the failure to appear, the request 
for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  

Additionally, from a review of the October 2010 Informal Hearing 
Presentation, the Veteran, by and through his representative, 
appears to have raised the issues of entitlement to service 
connection for lumbar spondylosis and degenerative disc disease 
of the lumbar spine.  As these issues have not yet been fully 
developed and adjudicated by the RO, they are referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran initiated an appeal from the August 2008 rating 
action by filing a notice of disagreement (NOD) in October 2008, 
and after a statement of the case (SOC) was issued in October 
2008, the appeal was perfected via VA Form 9 (Substantive Appeal) 
in December 2008.

In VA Form 646, Statement of Accredited Representative, of 
January 2009, it was requested that "at least the minimum 
compensable rating" should be assigned for the service-connected 
lumbar strain.  In a January 2009 rating decision, the Veteran 
was assigned an initial 10 percent rating for that disorder.  
That rating decision also indicated that the assignment of this 
10 percent rating constituted a full grant of the appeal.  Thus, 
a Supplemental SOC (SSOC) was issued in January 2009, which 
addressed only the issue of entitlement to an initial rating in 
excess of 10 percent for an anxiety disorder.  However, the 
request for "at least" a particular disability rating does not 
mean that an even higher rating is not requested, inasmuch as a 
request for "at least" a particular disability rating does not 
preclude the assignment of an even higher rating.  Since a 
claimant is presumed to be seeking the maximum benefit allowable 
by law, a grant of a higher rating during the appeal process, but 
less than maximum rating assignable, does not abrogate an appeal; 
and thus the appeal concerning an initial rating in excess of 10 
percent for lumbar strain remains pending.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

Since the January 2009 rating decision, the RO has not address 
the issue of entitlement to an initial rating in excess of 10 
percent for a lumbar strain.  That is, despite the receipt of 
voluminous VA outpatient treatment (VAOPT) records prior to 
certification of the appeal in March 2009, the September 2009 
SSOC addressed only the issue of entitlement to an initial rating 
in excess of 10 percent for the service-connected psychiatric 
disorder.  Similarly, despite the Veteran having been afforded a 
VA examination as to the low back disorder in June 2010, no SSOC 
has addressed the issue of a rating in excess of 10 percent for 
the service-connected lumbar strain.  Inasmuch as the Veteran has 
not waived RO consideration of the aforementioned evidence, due 
process requires that the lumbosacral strain issue be remanded.  
38 C.F.R. § 20.1304 (2010).  

As to the June 2010 VA orthopedic examination, the Veteran, by 
and through his service representative, maintains that the claims 
file was not available for review by the VA examiner at the time 
of the June 2010 VA orthopedic examination.  See Informal Hearing 
Presentation, dated October 2010.  Moreover, the information of 
record indicates that RO sent a September 2010 E-mail exchange to 
the VA examiner and requested an addendum to the June 2010 VA 
orthopedic examination for the purposes of clarifying whether the 
lumbar spondylosis and lumbar DDD diagnosed on the June 2010 VA 
orthopedic rating examination were secondary to the service-
connected lumbar strain.  It was also noted that the examination 
results showed found flattening of the lumbar spine, but there 
had been no comment in the examination report as to whether there 
was objective evidence of muscle spasm or guarding of the 
thoracolumbar spine which could result in abnormal spinal 
contour.  The response to the E-mail exchange was that there was 
no clinical evidence of radiculopathy but as to flattening of the 
lumbar spine, no comment could be made.

In this regard, a VA lumbar X-ray in September 2009 revealed 
normal spinal alignment, but a February 2010 CT scan of the 
lumbar spine revealed disc bulging, with mild right foraminal 
narrowing at L3-4 and at L4-5, and that there was disc bulging 
with moderate right and mild left foraminal narrowing.  Moreover, 
at the time of the June 2010 VA orthopedic examination, when it 
was noted that the Veteran was employed, it was indicated that he 
had been prescribed, by VA, a TENS unit which he had not yet 
received.  It was noted that the Veteran had denied having 
numbness, but complained of weakness of both lower extremities.  
As to these latter findings, the record evidence indicated that 
in December 2008 the Veteran sustained a right hip fracture, 
which required VA surgery in January 2009, following which he 
underwent extensive rehabilitation at a VA facility.  It was also 
noted that the Veteran had sustained a fracture of the right 5th 
metatarsal in about June 2009.

As to the issue of an initial rating in excess of 10 percent for 
the service-connected anxiety disorder, the record evidence shows 
that the Veteran failed to attend scheduled VA psychiatric 
examinations in May 2009 and August 2009.  However, in the 
October 2010 Informal Hearing Presentation, the Veteran's service 
representative stated that it was not certain if the Veteran had 
received notification of the scheduled examinations because he 
had apparently moved several times.  Also, the service 
representative further maintained that the Veteran had displayed 
a willingness to attend VA examinations by attending the VA 
orthopedic examination in June 2010.  Implicitly, the 
representative requested that the Veteran be accorded another 
opportunity to report for a scheduled VA psychiatric examination.  
In this regard, a July 2009 VAOPT record indicates that the 
Veteran complained of increased symptoms of depression and of 
having a nervous breakdown.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination for the purpose of determining 
the nature and severity of the Veteran's 
service-connected anxiety disorder, not 
otherwise specified.  The Veteran's claims 
file should be made available to the examiner 
in connection with the study of this case.  
The examination should include a detailed 
review of the Veteran's pertinent history, a 
thorough mental status evaluation, and all 
appropriate testing needed to ascertain the 
severity of the Veteran's service-connected 
anxiety disorder.  The results of all 
clinical studies and psychological testing, 
if deemed necessary, are to be reported in 
detail.  The examiner is asked to identify 
all of the symptoms that result from the 
Veteran's service-connected anxiety disorder 
and describe in detail the level of 
occupational and social impairment due to 
such symptomatology.  The examiner is asked 
to provide a multi-axial assessment, 
including the assignment of a Global 
Assessment Functioning (GAF) score, an 
explanation of what the score means in terms 
of social and occupational impairment, and 
the percentage of that score which represents 
the occupational and social impairment due 
solely to the symptomatology associated with 
the Veteran's service-connected anxiety 
disorder.  The examiner should specifically 
comment upon the impact of the Veteran's 
service connected anxiety disorder on 
employability, either alone or in conjunction 
with the Veteran's other service-connected 
disabilities. 

If more than one psychiatric disorder is 
diagnosed, the examiner is asked to comment 
on the relationship between the Veteran's 
anxiety disorder and any other diagnosed 
psychiatric disorder.  In making this 
assessment, the examiner is asked to 
determine whether the symptomatology for any 
one (or all) of the diagnosed psychiatric 
disorders is separate and distinct from, or 
is duplicative of or overlapping with, the 
symptomatology associated with the Veteran's 
service-connected anxiety disorder.

The examiner(s) must set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific evidence in 
the record, in a legible report(s).

2.  Schedule the Veteran for a VA orthopedic 
examination for the purpose of determining 
the nature and severity of the Veteran's 
service-connected lumbar strain.  The 
Veteran's claims file should be made 
available to the examiner in connection with 
the study in this case.  The examination of 
the lumbosacral spine should include all 
necessary testing, including range of motion 
studies, should set forth all objective 
findings of the Veteran's lumbosacral spine, 
particularly the severity of the symptoms 
associated with the Veteran's service-
connected lumbar strain, and should include a 
neurologic evaluation for the purpose of 
determining whether the Veteran shows any 
objective neurologic abnormalities associated 
with his service-connected lumbar strain.  
Based on objective demonstration of 
repetitive motion of the lumbar spine in all 
planes, the examiner should determined 
whether there is pain, weakened movement, 
excess fatigability or incoordination and, if 
feasible, these determinations should be 
quantified in terms of the degree of any 
additional range of motion loss due to such 
factors.  If not feasible, the examiner 
should state so and provide the rationale for 
stating so.  Based on objective demonstration 
of the repetitive motion of the lumbar spine 
in all planes, the examiner should provide an 
opinion as to whether pain additionally 
limits functional ability of the lumbar spine 
during flare-ups or when the lumbar spine is 
used repeatedly over a period of time, and, 
if feasible, this determination should also 
be quantified in terms of the degree of any 
additional range of motion loss due to pain 
on use during flare-ups.  If not feasible, 
the examiner should so state and provide the 
rationale for stating so.  The examiner 
should render an opinion as to whether the 
Veteran's service-connected lumbar strain is 
manifested by any flattening of the lumbar 
spine; or, by muscle spasm or guarding of the 
thoracolumbar spine which could result in 
abnormal gait or spinal contour.  

Then, the examiner is specifically requested 
to separate, if possible, the symptomatology 
associated with any lumbar spine disorder 
diagnosed, to include the following: (1) 
lumbar spondylosis; and (2) degenerative disc 
disease of the lumbar spine.  If not 
possible, the examiner should so state and 
provide the rationale for stating so.

The examiner is also asked to determine 
whether any (or all) of the conditions 
identified is a manifestation of the 
Veteran's lumbar strain.  In any event, the 
examiner should determine whether the 
symptomatology for any one (or all) of the 
conditions (i.e., lumbar spondylosis and 
degenerative disc disease of the lumbar 
spine) is separate and distinct from, or is 
duplicative of or overlapping with, the 
symptomatology associated with the Veteran's 
service connected lumbar strain.

The examiner(s) must set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific evidence in 
the record, in a legible report(s).

3.  The Veteran is hereby notified that it is 
his responsibility to report for all 
examinations, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  

In the event that the Veteran does not report 
for any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

4.  Thereafter, any other development deemed 
necessary should be accomplished and the 
issues of entitlement to an initial rating in 
excess of 10 percent for lumbar strain, and 
entitlement to an initial rating in excess of 
10 percent for an anxiety disorder, not 
otherwise specified (claimed as PTSD, anxiety 
and depression).

5.  If the benefits sought on appeal remain 
denied the Veteran and his representative 
should be provided with an SSOC.  The SSOC 
must contain notice of all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

